Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-19-2007

Lubis v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5440




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lubis v. Atty Gen USA" (2007). 2007 Decisions. Paper 1248.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1248


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    ___________

                                    No. 05-5440
                                    ___________

                         BINTOR MARDAHILSON LUBIS,

                                      Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                     Respondent
                                    ___________


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                  (No. A95-864-053)
                      Immigration Judge: Hon. Donald V. Ferlise

                                    ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 10, 2007

             Before: SMITH, NYGAARD, and HANSEN,* Circuit Judges.


                                (Filed: April 19, 2007)

                                    ___________


      *Honorable David R. Hansen, Senior Circuit Judge for the Eighth Circuit Court of
Appeals, sitting by designation.
                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

                                            I.

      Mr. Lubis, a native and citizen of Indonesia, entered the United States and

remained here beyond the expiration of his visitor’s visa. He appeared before an

immigration court and conceded removability, but requested asylum, withholding of

removal, and protection from removal, because a mob of political opponents allegedly

beat him following a demonstration in 2001. The immigration judge found Lubis not

credible and denied his claims. The BIA affirmed. We will deny Lubis’ petition for

review.

                                            II.

                                           A.

      Specifically, Lubis claimed that he was a member of the Kontras human rights

organization in Indonesia, and that he attended a demonstration against the Indonesian

vice-president soon after the September 11th attacks against the United States. He says

that supporters of the vice-president converged on the rally, and attacked him and other

Kontras members. When he fled to a bus stop, Lubis maintains, he was severely beaten by

two police officers and some of the vice-president’s supporters.

      We review an IJ’s adverse credibility determination for substantial evidence.

Sukwanputra v. Gonzales, 434 F.3d 627, 636 (3d Cir. 2006). Here, the IJ found material

                                             2
discrepancies between Lubis’ affidavit and testimony, as well as between statements he

made during the hearing. The IJ noted that Lubis gave inconsistent accounts of his

beating, did not know what Kontras’ name meant, and appeared to have fabricated

allegations that his family had received death threats from his assailants. We conclude

that the IJ’s adverse credibility finding is supported by substantial evidence.

                                             B.

       The Attorney General may grant asylum to an alien who shows he is unable or

unwilling to return to his homeland because of past persecution or a well-founded fear of

future persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion. Lie v. Ashcroft, 396 F.3d 530, 534-35 (3d Cir. 2005).

To obtain withholding of removal, an alien must demonstrate a “clear probability” that his

life or freedom would be threatened on one of the prohibited grounds if removed to the

proposed country of removal. Zubeda v. Ashcroft, 333 F.3d 463, 470 (3d Cir. 2003).

Finally, he may obtain protection from removal under the Convention Against Torture if

he establishes that it is more likely than not that he would be tortured if removed. Wang v.

Ashcroft, 320 F.3d 130, 133-34 (3d Cir. 2003). Given his lack of credibility, Lubis’

testimony was insufficient to support any of his claims. The IJ properly refused to grant

Lubis asylum, withholding of removal, and CAT relief.

                                            III.




                                              3
       We conclude that the IJ’s adverse credibility determination is based upon

substantial evidence, and that Lubis failed to demonstrate that he was entitled to asylum,

withholding, or CAT relief. Accordingly, we will deny Lubis’ petition for review.




                                             4